Citation Nr: 9914232	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-16 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1. Entitlement to an effective date prior to September 4, 
1996, for entitlement to an increased evaluation for 
service-connected bilateral otitis externa.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1954 to December 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision from the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased evaluation 
of 10 percent for service connected bilateral otitis externa, 
effective September 4, 1996.


REMAND

The record contains a VA Medical Clinic (MC) record dated in 
August 1996 which indicated referral of the veteran to 
audiology for evaluation of the veteran's decreased hearing.  
A audiological evaluation was conducted in September 1996.  
Also in September 1996, the veteran filed a claim for 
reinstatement of his compensable evaluation for service-
connected otitis externa.  In the veteran's notice of 
disagreement, received in April 1997, the veteran stated that 
he was seen at the VAMC in August 1996 for treatment of very 
sore and runny ears and was given medication for this 
condition.  The veteran repeated this assertion at the 
April 1999 hearing.  Transcript, p. 2-3.  Although the 
referral from this treatment is of record, the actual record 
of initial treatment is not.  The record of this treatment is 
important both in determining the appropriate evaluation for 
the veteran's service-connected condition and in determining 
the effective date of the award.  

The Board notes that by rating decision in July 1998, the RO 
denied service connection for bilateral hearing loss 
secondary to service-connected otitis externa.  At the April 
1999 hearing the veteran indicated that he would be filing a 
notice of disagreement with the RO's decision, and also 
wished his testimony to be a notice of disagreement to that 
decision.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should request all pertinent VAMC 
records for treatment of the veteran's 
otitis externa from September 1995 to the 
present.  Specifically, the RO should 
obtain the initial treatment record from 
August 1996, referenced by the veteran in 
his April 1997 notice of disagreement.  
After securing the necessary release, the 
RO should obtain these records.

2. The RO should then adjudicate the claims 
for service connection for bilateral 
hearing loss, increased evaluation for 
otitis externa, and the effective date of 
the increased evaluation for bilateral 
otitits externa.  If any claim remains 
denied, the veteran should be furnished 
with a supplemental statement of the case 
(or an initial statement of the case, 
where applicable) which summarizes the 
pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









